DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo et al., U.S. Patent Number 3,033,706.

	Regarding claims 1, 3-4, 6 and 9, Pardo discloses a treated textile sweater that includes a sleeve and collar [column 12, lines 54-70].  Column 1, lines 17-18 discloses a treatment of textiles.  Column 8, lines 10-15 discloses that the textile can include cotton fibers.  Column 2, line 60 to column 3, line 30 discloses that the fibers of the textile are treated with an aqueous emulsion comprising formic acid and an emulsifying agent such as sodium lauryl sulphate [sodium dodecyl sulphate].  Examiner is corresponding the sodium lauryl sulphate as Applicant’s fog inhibitor.  Applicant’s claim 1 is not specific to the fog inhibitor.   Column 3, lines 72-73 discloses that the emulsion impregnates the textile.  Applicant’s claim 4 depends upon claim 1 which recites that the comprises a to-be-split semi-finished collar or a to-be-split semi-finished sleeve, a connecting thread of the collar in the to-be-split semi-finished collar is made of nylon, a connecting thread of a sleeve in the to-be-split semi-finished sleeve is made of the nylon, and materials of the collar and the sleeve independently comprise cotton, polyester or polyester-cotton blend.  The cotton fibers of Pardo satisfies the limitations of claim 4.
Pardo teaches the claimed invention but fails to teach the method for splitting a collar or sleeve.  It is reasonable to presume that the method for splitting a collar or sleeve is inherent to Pardo.  Said presumption is based upon Pardo’s disclosure of treating cotton fiber of a textile sweater including a sleeve and collar with an aqueous emulsion comprising formic acid and an emulsifying agent such as sodium lauryl sulphate [sodium dodecyl sulphate].  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 2, Pardo is silent to the mass ratio of the formic acid to the fog inhibitor [sodium lauryl sulphate].  Examiner is corresponding Pardo’s sodium lauryl sulphate as Applicant’s fog inhibitor.  Applicant’s claims 1 and 2 are not specific to the fog inhibitor.  Pardo discloses in column 3, that an acidifying agent such as formic acid is used to maintain the desired pH during treatment and an emulsifying agent such as sodium lauryl sulphate is used to assist and maintain the emulsion.  One of ordinary skill in the art before the effective filing date of the invention would optimize the mass ratio of the formic acid to the sodium lauryl sulphate to 97-99:1-3 for the benefit of maintaining the emulsion at a desired pH.

	Regarding claims 5 and 10, column 3, lines 59-60 discloses that the process is suitably carried out in an apparatus conventionally used for dyeing.  Applicant’s claims 5 and 10 are dependent upon claim 4.  Applicant’s claim 4 depends upon claim 1 which recites that the comprises a to-be-split semi-finished collar or a to-be-split semi-finished sleeve, a connecting thread of the collar in the to-be-split semi-finished collar is made of nylon, a connecting thread of a sleeve in the to-be-split semi-finished sleeve is made of the nylon, and materials of the collar and the sleeve independently comprise cotton, polyester or polyester-cotton blend.  The cotton fibers of Pardo satisfies the limitations of claim 4.


	Regarding claims 8 and 12, column 4, lines 21-36 discloses drying the textile at a temperature of 100 °C to 200 ° C for 5 minutes or less.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a method of splitting a collar or sleeve as recited in claim 1, further including the contacting is carried out at a room temperature.  The closest prior art, Pardo et al., U.S. Patent Number 3,033,706, discloses a treated textile sweater that includes a sleeve and collar [column 12, lines 54-70].  Column 1, lines 17-18 discloses a treatment of textiles.  Column 8, lines 10-15 discloses that the textile can include cotton fibers.  Column 2, line 60 to column 3, line 30 discloses that the fibers of the textile are treated with an aqueous emulsion comprising formic acid and an emulsifying agent such as sodium lauryl sulphate [sodium dodecyl sulphate].  Pardo teaches that contact of the textile with the emulsion is done at temperatures ranging from 60 °C to 100 °C.  Pardo fails to teach that contact of the textile with the emulsion is done at room temperature.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786